Order entered October 1, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01226-CR

                          ROGER ALLEN STULCE, JR., Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 380th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 380-80196-2013

                                           ORDER
         The State’s September 28, 2015 second motion for extension of time to file the State’s

brief is GRANTED. The State’s brief shall be due FORTY-FIVE DAYS from the date of this

order.

                                                      /s/   LANA MYERS
                                                            JUSTICE